DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
Claim 1 has been amended and claim 24 has been added.
Claims 5 and 14-20 have been cancelled.
Claims 1-4, 6-13 and 21-24 are pending and have been considered on the merits herein.
Allowable Subject Matter
Claims 1-4, 6-13 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited art of CHEN et al, PENG et al, KOO et al and BRUECK et al fail to disclose a method of manipulating long chain molecules “using a nanochannel covered with a porous roof comprising tortuous sealed and unsealed nanopores” wherein “the porous roof further comprises a field enhancement structure aligned with the unsealed nanopores” and “sequencing individual moieties… using Raman scattering”.  As detailed in the arguments of December 10, 2021 on pages 6-8, the previously applied references (notably CHEN et al) fail to detail a device or method capable of providing the slower speeds needed for sequencing these moieties.  Moreover, newly cited document CHEN et al (“Detection of DNA bases and Oligonucleotides in Plasmonic Nanoslits Using Fluidic SERS”, as cited in the Interview Summary of November 22, 2021) also fails to address the use of the SERS method with the torturous roof for sequencing, explicitly stating the use of a device like this in the future may be possible in the future (IV Conclusion), but not that their invention would work as such.  Also, newly cited OZAWA et al (US PG PUB 2013/0176563) teaches the use of a nanopore construction with Raman scattering for sequencing purposes (paragraph [0069]) but fails to teach the control of the speed of the components via “a porous roof comprising tortuous sealed and unsealed nanopores” which “comprises a field enhancement structure aligned with the unsealed nanopores”.  For at least these reasons, the claims read free of the prior art as the available prior art fails to provide a teaching, suggestion, motivation or express disclosure of the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        05/19/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721